Citation Nr: 0737652	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-14 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for exostosis of the left patella with chondromalacia and 
mild arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The appellant served on active duty from June 1978 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision issued in 
October 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
continued a 10 percent disability rating for residuals of 
exostis of the inferior pole of the left patella, with 
chondromalacia and mild arthritis. 


FINDINGS OF FACT

The veteran's service-connected exostosis of the left patella 
with chondromalacia and mild arthritis is characterized by 
objective evidence of tenderness and range of motion of 0 to 
140. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for exostosis of the left patella with chondromalacia and 
mild arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5299, 5260 
(2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VA duty to notify was satisfied by way of a 
letter(s) sent to the appellant in July 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until April 2006, after the initial AOJ 
decision, such error was harmless given that an increased 
rating is being denied, and hence no effective date will be 
assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded a VA 
medical examination in September 2004.   He was scheduled for 
another examination in September 2005, however he failed to 
report for the examination.  The Board notes that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Significantly, neither the appellant 
nor his or her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran contends that a higher disability rating should 
be assigned for his left knee disability to reflect more 
accurately the severity of his symptomatology.

The veteran is service-connected at 10 percent for left knee 
osteoarthritis, under Diagnostic Codes 5299-5260.  
Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2007).  Under Diagnostic Code 5260, which 
contemplates limitation of flexion of the knee, a 
noncompensable disability rating is assigned where there is 
limitation of leg flexion to 60 degrees, a 10 percent 
disability rating is awarded where there is limitation of leg 
flexion to 45 degrees and a 20 percent disability rating is 
in order with limitation of leg flexion to 30 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  

A September 2004 VA joints examination report shows that the 
veteran walked without a limp, his left knee strength was 
5/5, he had 0 to 140 degrees of motion and no varus or valgus 
instability.  His knee was stable with an anterior and 
posterior drawer, he had some tenderness on the medial 
compartment and on the patella tendon, and tenderness with 
McMurray's examination however no click was felt.  
Contemporaneous x-rays show that the veteran had some mild 
decrease in the medial compartment space but otherwise his x-
rays were normal.  The assessment was mild arthritis of the 
left knee.  The examiner stated that the veteran was having 
flare-ups that occurred weekly if he tried to stay active.  
The flare-ups increased his pain 30 percent, decreased his 
range of motion 10 percent, and increased his fatigability 
and incoordination 10 percent.   

The evidence of record clearly weighs against the assignment 
of a 20 percent disability rating for the veteran's left knee 
disability under Diagnostic Code 5260.  The veteran's range 
of motion at his September 2004 VA joints examination 
measured 0 to 140 degrees.  In terms of the Deluca 
provisions, the veteran submitted a letter from a friend 
which included his observations that the veteran had pain and 
discomfort when running and that his knee swells and is 
painful following running.  In addition, the examiner noted 
that if the veteran tried to stay active, he would have flare 
ups that would limit his range of motion by 10 percent and 
increase his fatigability and incoordination by 10 percent.  
However, a 20 percent disability rating in flexion under 
Diagnostic Codes 5260 would require a limitation of flexion 
to 30 degrees and, even with this added limitation during 
flare-ups, the veteran's left knee disability does not 
approximate this level of limitation.

Since the veteran has a diagnosis of arthritis of the left 
knee, the Board has considered rating the veteran's left knee 
disability under Diagnostic Code 5003, which contemplates 
degenerative arthritis.  Under this code, degenerative 
arthritis is evaluated on the basis of limitation of motion 
of the involved joint.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 20 percent disability rating 
(the maximum allowed) is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent disability rating is assigned with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2007).  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261.  Rating the veteran's left knee 
disability under Diagnostic Code 5260, for limitation of 
flexion, has been discussed above.  Under Diagnostic Code 
5261, a noncompensable disability rating is assigned where 
there is limitation of leg extension to 5 degrees.  A 10 
percent disability rating requires limitation of leg 
extension to 10 degrees.  A 20 percent disability rating is 
appropriate with limitation of leg extension to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007). 

A 20 percent disability rating for the veteran's left knee 
disability is not warranted under Diagnostic Code 5261.  The 
veteran had full extension of his left knee at his September 
2004 VA examination.  To warrant a 20 percent disability 
rating for limitation of extension, his left knee extension 
would need to be limited to 15 degrees.  In terms of the 
Deluca provisions regarding the veteran's left knee 
extension, even with the added limitation during flare-ups, 
the veteran's left knee disability does not approximate the 
level of limitation that would warrant a 20 percent 
disability rating under Diagnostic Code 5261.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).

As noted above, the veteran's arthritis will be rated based 
on x-ray evidence of arthritis, unless a compensable 
disability rating is available under Diagnostic Codes 5260 or 
5261.  However, as his range of motion at his September 2004 
VA examination was 0 1to 140 degrees, the veteran's range of 
motion of his left knee does not warrant a compensable 
disability rating in either extension or flexion under 
Diagnostic Codes 5260 or 5261.  

The Board notes that VA General Counsel has held that 
separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004).  However, as the veteran's range of 
motion of his left knee results in noncompensable disability 
ratings for extension and flexion, this is not applicable.

The veteran has x-ray evidence of left knee arthritis. To 
warrant a 20 percent disability rating under Diagnostic Code 
5003, the veteran would need x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  The veteran has 
reported having flare-ups that occurred weekly if he tried to 
stay active, and the examiner opined that flare-ups increase 
his pain 30 percent, decrease his range of motion 10 percent, 
and increase his fatigability and incoordination 10 percent.  
However, these periods are not of the severity to be 
considered incapacitating exacerbations, as his range of 
motion is decreased only 10 percent and his fatigability and 
incoordination are increased only 10 percent.  In addition, 
the veteran reported to the examiner that these flare-ups 
occur after he runs a mile and a half when his pain 
increases, his knee swells and he needs to ice it.  As such, 
these flare-ups would not be considered incapacitating, which 
would more nearly approximate the criteria for a 20 percent 
disability rating.  

In assessing the veteran's left knee disability, the Board 
also considered rating the veteran's knee under Diagnostic 
Code 5257 for recurrent subluxation or lateral instability.  
Under Diagnostic Code 5257, a knee disability involving 
recurrent subluxation or lateral instability with slight 
impairment warrants a 10 percent disability rating and 
moderate impairment warrants a 20 percent disability rating.  
The veteran's September 2004 VA medical examination report 
reflects that his left knee had no instability, he did not 
walk with a limp and he did not report any locking or 
dislocating of his left knee.  Therefore, a rating under 
Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  Since Diagnostic Code 5257 is 
not predicated on loss of range of motion, §§ 4.40 and 4.45 
with respect to pain do not apply.  Johnson, supra.

The Board has considered other diagnostic codes for rating 
disabilities of the knee, but they are not applicable here as 
the clinical findings do not reflect that the veteran has a 
diagnosis of, or symptomatology that would be equivalent or 
analogous to, ankylosis of the knee, dislocated semilunar 
cartilage of the knee, removal of semilunar cartilage of the 
knee, nonunion or malunion of the tibia and fibula, or genu 
recurvatum, to warrant a rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262 or 5263 (2007).

There is no evidence of record that the veteran's service-
connected exostosis of the left patella with chondromalacia 
and mild arthritis cause marked interference with employment, 
or necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Therefore, it is not required to remand this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  Thus, the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 20 percent for the veteran's exostosis of the left 
patella with chondromalacia and mild arthritis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A disability rating in excess of 10 percent for exostosis of 
the left patella with chondromalacia and mild arthritis is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


